 Case 2:19-cr-00247-KM Document 32 Filed 04/18/19 Page 1 of 3 PageID: 93




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                   Criminal No. 19-247 (KM)

                                           ORDER FOR CONTINUANCE
                 V.


NEIL JOHN AARON
WILLIAMSKY,
a/k/a “Aaaron Williamsky,”
a/k/ a “Aaron Neil Williamsky,’
NADIA LEVIT,
a/k/a “Nadia Yakusheva,”
ALBERT DAWDOV, and
DAVID RAE



      This matter having come before the Court on the joint application of the

United States, by Craig Carpenito, United States Attorney for the District of

New Jersey (J. Stephen Ferkefic, Assistant U.S. Attorney, appearing), and

defendant Nadia Levit (Matthew E. Beck, Esq.), for an order granting a

continuance of proceedings in the above-captioned matter; and the defendant

being aware that she has the right to have this matter brought to trial within

70 days of the date of their appearance before a judicial officer of this court

pursuant to 18 U.S.C.   § 3161(c)(1); and the defendant having consented to
such continuance and having waived such right; and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      1.    This case is an unusual or complex case within the meaning of the
 Case 2:19-cr-00247-KM Document 32 Filed 04/18/19 Page 2 of 3 PageID: 94




Speedy Trial Act, 18 U.S.C.   §   3161(hfl7)(Bflii), in light of the nature of the

prosecution such that it is unreasonable to expect adequate preparation for

pretrial proceedings or for the trial itself within 70 days.

      2. The discovery in the case is expected to be voluminous, consisting of,

among other things, computer and electronic evidence; medical, financial and

business records involving thousands of pages, and additional time is

necessary to ensure that, taking into account the exercise of diligence, defense

counsel have sufficient time to review and inspect discovery and further

investigate the charges in this matter.

      3.    As a result of the foregoing, pursuant to 18 U.S.C.        §   3161(h)(7)(A)

and (h)(7) (B) (ii) and (iv), the ends of justice served by the granting of this

continuance outweigh the best interests of the public and the defendant in a

speedy trial.
                                         7I7
      IT IS, therefore, on this     /1           day of April, 2019,

      (1)       ORDERED that this action be, and hereby is, continued until

September 30, 2019; and it is further

      (2)       ORDERED that the period from April 10, 2019 through

September 30, 2019 be and it hereby is excluded in computing time under the

Speedy Trial Act of 1974, 18 U.S.C.       §   3161 et seq.




                                                                 4
                                              HONbRABLE KEVIN McNULTY               7
                                              United States District Judge
Case 2:19-cr-00247-KM Document 32 Filed 04/18/19 Page 3 of 3 PageID: 95




Consented to as to form and entry:


Is/i STEPHEN FERKETIC
J. STEPHEN FERKETIC
Assistant U.S. Attorney


                                cx
MA’VFHEW E. BECK, ESQ.
Counsel for Nadia Levit
